Case 1:18-cv-05930-MKB-ST Document 64 Filed 04/18/19 Page 1 of 1 PageID #: 442


                                         CIVI MINUTE ENTRY


BEFORE:                           Magistrate Judge Steven L. Tiscione


DATE:                             April 17, 2019


TIME:                             2:00 P.M.

                                  CV-17-7458 (MKB)
DOCKET NUMBER(S):                 CV-18-5930 (MKB)

                                  OSCILLOSCOPE PICTURES, INC. -V- MONBO, ET AL.
NAME OF CASE(S):                  MONBO, ET AL. -V- NATHAN, ET AL.

                                  Meloni in case CV-17-7458
FOR PLAINTIFF(S):                 Olivera with Monbo & Monbo in case CV-18-5930

                                  Olivera with Monbo & Monbo in case CV-17-7458
FOR DEFENDANT(S):                 Friedman, Weiner, Meloni & Sternman in case CV-18-5930



NEXT CONFERENCE(S):               MAY 30, 2019 AT 3:00 P.M., IN-PERSON



FTR/COURT REPORTER:               2:12 - 2:51

RULINGS FROM MOTION HEARING:

For the reasons discussed on the record, the Court makes the following rulings in 17cv7458: Defendants'
Motion to Dismiss [57] is denied as improperly filed; Plaintiff's MOTION for pre motion conference [59] is
denied as moot; Defendants' MOTION to Appoint Counsel [61] is terminated as the application was actually a
request for time to find counsel and MOTION to Withdraw as Attorney [63] is granted. Counsel is directed to
file a letter on ECF containing Defendants' contact information. Until another lawyer enters a notice of
appearance, Defendants will proceed pro se. Once the letter is filed, Attorney Olivera will be formally
terminated as attorney of record. Plaintiff's Motion for pre motion conference [59] is denied as moot at this time
with leave to re-open following consultation with new counsel.

The Court makes the following rulings in 18cv5930: Plaintiffs' MOTION to Appoint Counsel is terminated as
the application was actually a request for time to find counsel [57] and MOTION to Withdraw as Attorney [60]
is granted. Counsel is directed to file a letter on ECF containing Defendants' contact information. Until another
lawyer enters a notice of appearance, Defendants will proceed pro se. Once the letter is filed, Attorney Olivera
will be formally terminated as attorney of record. Plaintiffs' Letter MOTION to Amend/Correct/Supplement
[52] is denied as improperly filed. Defendants' Motion for pre motion conference [53] is denied as moot at this
time with leave to re-open following consultation with new counsel. Defendant's Letter MOTION for Leave to
File Document [63] is granted. When appropriate, counsel may hand deliver copies of any DVDs filed as
exhibits.

The Court will hold a status conference on May 30, 2019 at 3:00 p.m. The Monbos and their new attorney are
required to appear along with all counsel.
